                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

Rico Isaih Halrston,

      Plaintiff,                                     Case No. 2:18-cv-826

      V.                                             Judge Michael H. Watson

Shelble Smith, et al.,                               Magistrate Judge Vascura

      Defendants.

                                      ORDER


      Magistrate Judge Vascura Issued an Order and Report and

Recommendation ("R&R") on September 25, 2018, granting Plaintiff leave to

proceed in forma pauperls and recommending the Court dismiss this action for

failure to state a claim and deny as moot PlaintifTs motion for a temporary

restraining order ("TRO"), EOF No. 2, and motion for the Clerk to make service

copies, ECF No. 3. R&R, ECF No. 12. The R&R recommends dismissing the

due process claims relating to Plaintiffs confinement in segregation and alleged

violations of state administrative regulations and policies as well as his claims

relating to asbestos and mold exposure without prejudice to continuing to

prosecute those claims in case number 2:18-CV-378. /d. at 7-8. The R&R

recommends dismissing PlaintifTs due process claim relating to his increased

security level and equal protection claims with prejudice. Id. at 8.

      The R&R advised Plaintiff of his right to object to the same and of the

consequences for failing to do so. Id. at 11. Specifically, it warned Plaintiff that
the failure to object to the R&R would result in a waiver of the right to de novo

review of the R&R as well as a waiver of the right to appeal the Undersigned's

adoption of the R&R. Id. The time for filing objections has passed, and none

were filed. Accordingly, the Court ADOPTS the R&R and DISMISSES this case

pursuant to the recommendations contained therein.

      IT IS SO ORDERED.




                                  IICHAEL H. WATSON, JUDGE
                                UNITED STATES DISTRICT COURT
